DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Omori et al. (US 2018/0200679 A1).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
	Omori et al. discloses a production method of a porous support-zeolite membrane having a porous support and a zeolite membrane formed on the porous support comprising forming the zeolite membrane after attaching a seed crystal onto the porous support, wherein an average particle size of the seed crystal is 470 nm (0.47 µm, see paragraph [0125]) and an average pore size of the porous support is 1.4 µm (see paragraphs [0106] and [0123]), wherein a ratio of the average particle size of the seed crystal to the average pore size of the porous support is 0.34, and wherein a porosity of the porous support is 42.7% (see paragraph [0106]) at the abstract and paragraphs [0106] and [0123]-[0125].
	The prior art is seen as disclosing a specific example lying with the claimed range for the ratio and the porosity. Therefore, the ranges are seen as being anticipated. See MPEP 2131.03(I).

Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 21 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Dutta et al. (US 2014/0241981 A1).
	Dutta et al. discloses a production method of a porous support-zeolite membrane having a porous support and a zeolite membrane formed on the porous support comprising forming the zeolite membrane after attaching a seed crystal onto the porous support, wherein an average particle size of the seed crystal is 47 nm (see paragraph [0074]) and an average pore size of the porous support is 60 nm (see paragraph [0045]), wherein a ratio of the average particle size of the seed crystal to the average pore size of the porous support is 0.78 (which rounds up to 0.8) at the abstract and paragraphs [0074]-[0076].
The prior art is seen as disclosing a specific example lying with the claimed range for the ratio (when round up to 0.8). Therefore, the range is seen as being anticipated. See MPEP 2131.03(I).
	Alternatively, it would have been obvious to one of ordinary skill in the art to provide a ratio 0.8 since a membrane having a ratio of 0.8 would be expected to exhibit the same properties as a membrane having a ratio of 0.78.
	Furthermore, Dutta et al. also teaches the porous support having a pore size of 0.05-2.0 µm (50-2000 nm) at paragraph [0045]. Accordingly, the prior art is seen as teaching a range for the ratio overlapping the instantly claimed range. Therefore, a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

7.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Dutta et al. (US 2014/0241981 A1) in view of Mitra (US 2008/0160189 A1).
Dutta et al. discloses a production method of a porous support-zeolite membrane having a porous support and a zeolite membrane formed on the porous support comprising forming the zeolite membrane after attaching a seed crystal onto the porous support, wherein an average particle size of the seed crystal is 47 nm (see paragraph [0074]) and an average pore size of the porous support is 60 nm (see paragraph [0045]), wherein a ratio of the average particle size of the seed crystal to the average pore size of the porous support is 0.75 at the abstract and paragraphs [0074]-[0076].
The prior art is seen as disclosing a specific example lying with the claimed range for the ratio (when round up to 0.8). Therefore, the range is seen as being anticipated. See MPEP 2131.03(I).
Dutta et al. discloses the surface porosity of the porous support being 15% at paragraph [0074], but does not mention the bulk porosity of the porous support
Mitra discloses a supported zeolite membrane wherein the porous support has a porosity of 20-60% at the abstract and paragraph [0040].
It would have been obvious to one of ordinary skill in the art to incorporate the porosity of Mitra into the porous support of Dutta et al. to provide a porous support having a good balance between mechanical strength and permeability.
The prior art range for porosity is seen as overlapping the instantly claimed range. Therefore, a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

8.	Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mitra (US 2008/0160189 A1).

	With regard to claim 20, Mitra discloses a production method of a porous support-zeolite membrane having a porous support and a zeolite membrane formed on the porous support comprising forming the zeolite membrane after attaching a seed crystal onto the porous support, wherein an average particle size of the seed crystal is about 0.6 µm (see Fig. 1 and paragraphs [0072]-[0073]) and an average pore size of the porous support is about 0.8 µm (see paragraph [0071]), wherein a ratio of the average particle size of the seed crystal to the average pore size of the porous support is about 0.75, and wherein a porosity of the porous support is 20-60% (see paragraph [0040]) at Fig. 1, the abstract, and paragraphs [0040] and [0071]-[0073].
The prior art ranges are seen as overlapping the instantly claimed ranges. Therefore, a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

	With regard to claim 21, Mitra discloses a production method of a porous support-zeolite membrane having a porous support and a zeolite membrane formed on the porous support comprising forming the zeolite membrane after attaching a seed crystal onto the porous support, wherein an average particle size of the seed crystal is about 0.6 µm (see Fig. 1 and paragraphs [0072]-[0073]) and an average pore size of the porous support is about 0.8 µm (see paragraph [0071]), wherein a ratio of the average particle size of the seed crystal to the average pore size of the porous support is about 0.75 at Fig. 1, the abstract, and paragraphs [0040] and [0071]-[0073].
The prior art range of about 0.75 is seen as overlapping the instantly claimed ranges. Therefore, a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.
	Alternatively, it would have been obvious to one of ordinary skill in the art to provide a ratio 0.8 since a membrane having a ratio of 0.8 would be expected to exhibit the same properties as a membrane having a ratio of about 0.75.

9.	Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2015/0265975 A1).
	Liu et al. discloses a production method of a porous support-zeolite membrane having a porous support and a zeolite membrane formed on the porous support comprising forming the zeolite membrane after attaching a seed crystal onto the porous support, wherein an average particle size of the seed crystal is 0.5-2.0 µm or 1.0-1.4 µm (see the abstract and paragraph [0013]) and an average pore size of the porous support is less than 3 µm (see paragraph [0015]), wherein a porosity of the porous support is 30-45% (see paragraph [0017]), and wherein the seed crystal is attached onto the porous support in an amount of 0.05-0.5 mg/cm2 (0.5-5 g/m3) at the abstract and paragraphs [0010]-[0017].
The prior art ranges are seen as overlapping the instantly claimed ranges. Therefore, a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

10.	Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over either Dutta et al. (US 2014/0241981 A1) or Mitra (US 2008/0160189 A1), in view of Liu et al. (US 2015/0265975 A1).
	Dutta et al. and Mitra do not mention the amount of seed crystal attached onto the porous support.
	Liu et al. teaches loading 0.05-0.5 mg/cm2 (0.5-5 g/m3) of seed crystals onto the porous support to fully decorate the support with the seed crystals without forming a thick coating that can lead to defects in the membrane growth at paragraph [0013].
	It would have been obvious to one of ordinary skill in the art to incorporate the seed crystal loading amount of Liu et al. into the methods of Dutta et al. and Mitra to fully decorate the support with the seed crystals without forming a thick coating that can lead to defects in the membrane growth, as suggested by Liu et al. at paragraph [0013].
The prior art range is seen as overlapping the instantly claimed range. Therefore, a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

11.	Claims 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over the publication “Preparation of novel chabazite (CHA)-type zeolite layers on porous -Al2O3 tube using template-free solution” (hereinafter “the Hasegawa et al. publication”) in view of Imasaka et al. (US 2017/0189862 A1).

With regard to claims 24 and 26, the Hasegawa et al. publication discloses a porous support-zeolite membrane composite having a porous support and a zeolite (CHA) membrane formed on the porous support wherein part of the zeolite membrane penetrates into the inside of the porous support (the composite layer, see Fig. 1(f) at the top of page 194), wherein a zeolite in the zeolite membrane has a pore structure of not more than oxygen 8 members ring (CHA) and contains Si and AL, a silica/alumina molar ratio of the zeolite membrane is 6.4 (see the abstract), wherein a distance from the surface of the porous support to the inside into which the zeolite film penetrates is 2-3 µm on average (see the paragraph bridging pages 194 and 195), and wherein the porous support-zeolite membrane composite is suitable for separation of a gas mixture (pervaporation, see Section 2.2 at page 194) at Fig. 1(f), the abstract, see Section 2.2 at page 194, and the paragraph bridging pages 194 and 195.
The prior art range of 2-3 µm is seen as overlapping the instantly claimed range. Therefore, a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.
The Hasegawa et al. publication does not disclose the zeolite having a silica/alumina molar ratio of 20 or more.
Imasaka et al. discloses a similar system including a supported zeolite membrane wherein the zeolite is CHA having a silica/alumina molar ratio of 20-200 or 40-160 (Si/Al ratios of 10-100 or 20-80) at the abstract and paragraphs [0036] and [0038].
	It would have been obvious to one of ordinary skill in the art to incorporate a CHA zeolite having the silica/alumina molar ratio of Imasaka et al. into the system of the Hasegawa et al. publication to provide a zeolite membrane which is dense and strongly hydrophilic, selectively permeable to hydrophilic compounds, has good acid resistance and is less susceptible to dealumination, as suggested by Imasaka et al. at paragraph [0038].
	The prior art ranges for the silica/alumina molar ratio of 20-200 or 40-160 are seen as overlapping the instantly claimed ranges of 20 or more and 2000 or less. Therefore a prima face of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

	With regard to claims 25 and 27, the Hasegawa et al. publication does not mention the air permeability of the composite. However, one having ordinary skill in the art would recognize that providing an air permeability below the recited amount by, e.g. minimizing zeolite defects, would be desirable to provide a composite membrane having acceptable selectivity.

Conclusion

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157. The examiner can normally be reached Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
October 31, 2022